Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 1 of 12 PagelD #: 15

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON

IN RE: APPLICATION OF THE
UNITED STATES OF AMERICA FOR
SEARCH WARRANT AND ORDERS
PURSUANT TO 18 U.S.C. §§
27103(c)(1)(A) AND 3122(a)(2) FOR THE

(1) DISCLOSURE OF PROSPECTIVE
CELL-SITE DATA AND E-911
PHASE I DATA;

(2) DISCLOSURE OF STORED
TELECOMMUNICATIONS
RECORDS; AND

(3) INSTALLATION OF A PEN
REGISTER/TRAP AND
TRACEDEVICE; AND

(4) USE OF A CELL SITE
SIMULATOR TO LOCATE THE
TARGET CELL PHONE

ON 410-949-7970

 

 

Case No. 3:21-mj-00057

Filed Under Seal

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jeremy Thompson, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. ] make this affidavit in support of an Application for a Search Warrant under 18

U.S.C. §§ 2703(c)(1)(A) and 18 U.S.C. § 3122 for information associated with a cellular device

assigned with the telephone number 410-949-7970 (“TARGET CELL PHONE”), which is

serviced by Verizon (“TELEPHONE SERVICE PROVIDER”). As a provider of wireless

communications service, the TELEPHONE SERVICE PROVIDER is a provider of an

electronic communications service, as defined in 18 U.S.C. § 251015).

 
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 2 of 12 PagelD #: 16

2. | also submit this affidavit in support of an application for a Search Warrant under
Federal Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic
investigative technique, described in Attachment B-2, to determine the location of the TARGET
CELL PHONE. The investigative technique described in Attachment B-2 involves the use of a
Cell Site Simulator (“CSS”).

3. lam an “West Virginia State law enforcement officer” and therefore, pursuant to
Section 3122 of Title 18, United States Code, may apply for an order authorizing the installation
and use of a pen register and a trap and trace device (including caller identification/caller
identification deluxe feature.)

4. Because the warrant seeks the prospective collection of information, including
cell site location information, that may fall within the statutory definitions of information
collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 31273) & (4)
(“pen/trap device”), the requested warrant is designed also to comply with the Pen Register Act,
see 18 U.S.C. §§ 3121— 3127. The requested warrant therefore includes all the information
required to be included in an order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

5. The information to be searched is described in the following paragraphs and in
Attachment A. This Affidavit is made in support of an Application for Search Warrant under 18
U.S.C. § 2703(c)(1)(A), 18 U.S.C. § 3122 and Federal Rule of Criminal Procedure 41 to require
the TELEPHONE SERVICE PROVIDER to disclose to the government the information further
described in Section I of Attachment B-1. Upon receipt of the information described in Section
I of Attachment B-1, government-authorized persons will review the information to locate items
described in Section II of Attachment B-1.

6. Investigators believe Abdul Inusah (“INUSAH”) is the user of the TARGET
CELL PHONE because of texts and calls that law enforcement received after texting the

TARGET CELL PHONE during the period of May 26 — 27, 2021 which will be further
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 3 of 12 PagelD #: 17

explained in the Probable Cause Section.

7. I am a duly sworn police officer with the City of South Charleston, WV since
May 2011, and have been assigned as a Task Force Officer with the United States Secret Service
(USSS) in Charleston, WV since December 2017. My investigative duties focus primarily on
conducting criminal investigations involving forgery, bank fraud, false loan applications, wire
fraud, credit card fraud, false identification, romance frauds, financial elder abuse investigations,
money laundering investigations, identity theft and other financial crime investigations.

8, I received 16 weeks of training at the West Virginia State Police Academy, which
centered on criminal investigations including financial crimes. I have also learned how to
investigate violations of the laws of the United States relating to electronic fund transfer frauds,
specifically 18 U.S.C. §§ 1341, 1343, 1956, 1957 and 2315.

9, I have participated in the debriefing of defendants, as well as interviews of
witnesses and victims. From my prior investigative experience and trainings, [ have also learned
various methods of operation of common fraud schemes, including online fraud schemes, how
operators of fraud schemes structure financial transactions to avoid law enforcement and launder
proceeds, among other concerns related to fraud and money laundering schemes. I have
discussed and learned from other law enforcement investigators about these matters as well.

10. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

11. Based on the facts set forth in this affidavit, there is probable cause to believe
that criminal violations of 18 U.S.C. § 1341 (mail fraud), 18 U.S.C. § 1343 (wire fraud), 18
U.S.C. § 1349 (conspiracy to commit mail/wire fraud), 18 U.S.C. § 1956-1957 (money

laundering) and 18 U.S.C. § 2315 (receipt of stolen property) (collectively, the “Target

 
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 4 of 12 PagelD #: 18

Offenses”). There is also probable cause to search the information described in Attachment A
for evidence, instrumentalities, and contraband of these crimes as further described in
Attachment B-1. The Court has jurisdiction to issue the proposed warrant because it is a “court
of competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district
court of the United States that has jurisdiction over the offense being investigated, 18 U.S.C. §
2711G)(A)(i).

12. The United States, including the Secret Service, is conducting a criminal
investigation of INUSAH regarding possible violations of the Target Offenses.

13. The Secret Service is currently conducting a criminal investigation of INUSAH.
On April 28, 2021, INUSAH was indicted in the Southern District of West Virginia on charges
of wire fraud and receipt of stolen property, in violation of 18 U.S.C. § 1343 and 2315
respectively. See 3:21-cr-00070. That same day, the Honorable Dwane L. Tinsley, United States
Magistrate Judge for the Southern District of West Virginia issued an arrest warrant for
INUSAH.

14. | INSUAH was charged with crimes carried out by computers and electronic
devices. Based on the victim interviews and financial records reviewed during this investigation,
there is probable cause to believe that INUSAH is involved in a fraud scheme which regularly
used email, text messaging and other electronic and Internet based methods of communication
as well as money transfers.

15. To date, officers have been unable to locate INUSAH to effectuate the arrest
warrant in Case No. 3:21-cr-00070.

16. Law enforcement learned of the existence of the TARGET CELL PHONE
through the course of the investigation. Although the subscriber information of the TARGET
CELL PHONE is unknown at this time, law enforcement officers believe that INUSAH is the

user of the TARGET CELL PHONE because Terry Hedrick, a Special Agent with the Secret

 
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 5 of 12 PagelD #: 19

Service, texted INUSAH via the TARGET CELL PHONE on May 26, 2021.

17. After Agent Hedrick texted the TARGET CELL PHONE, Agent Hedrick
received a call from a Huntington attorney who claimed that INUSAH had contacted him seek
representation but, that the Huntington attorney did not generally undertake federal criminal
work and would be referring INUSAH to one of his associates.

18. Agent Hedrick was then contacted by another Huntington lawyer who claimed
that he was considering representing INUSAH, but Agent Hedrick later learned that the second
Huntington lawyer later declined to represent INUSAH.

19, Based on the contact from the Huntington lawyers and the fact that Agent
Hedrick’s text was “read” by the user of the TARGET CELL PHONE as shown by the read
receipt of the text message below, there is probable cause to believe that INUSAH is the user of

the TARGET CELL PHONE.

   
   

4% 7410) 949-7970

eee ea
ca ils
_Qetachance. Thanks. _
ise ey

TOT
eG
ee tae eae ee

Co rere |

 

20. Based on my training and experience, a court order to obtain precision

location information on the TARGET CELL PHONE will assist investigators in locating
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 6 of 12 PagelD #: 20

INUSAH to effect his arrest.

21. On June 1, 2021, the Honorable Cheryl A. Eifert, United States Magistrate Judge
for the Southern District of West Virginia signed a Search and Seizure Warrant in Case 3:21-
mj-00055 directing Verizon to provide Geolocation Information for the TARGET CELL
PHONE (the “Geolocation Search Warrant”). Verizon has supplied that information and the
ping information from Verizon shows that the TARGET CELL PHONE is located in the
Southern District of West Virginia. Specifically, law enforcement received location data for the
Target Cell Phone and learned that the Target Cell Phone traveled from Newark, New Jersey to
Baltimore, Maryland to Charlottesville, Virginia back to an area located outside of Charleston,
West Virginia. However, the information provided by Verizon is not precise enough to allow
agents to identify the exact location of the TARGET CELL PHONE to effectuate an arrest of
INUSAH.

22. This Affiant has received immigration information related to INUSAH and has
believes that INUSAH does not have legal status to be in the country at this time and may be
subject to deportation.

23. As INUSAH has known about the warrant for his arrest for over two weeks now
and has not made plans to self-surrender to authorities, he is considered a fugitive. Thus, law
enforcement is seeking to arrest INUSAH as quickly as possible because he is a flight risk as he
is a foreign national who does not have legal status to be in the country at this time.

24, Based on my training and experience, a court order to obtain precision location
information on the TARGET CELL PHONE will assist investigators in locating INUSAH to
effect his arrest.

25. Also, inmy training and experience, historical cell site information can be helpful
to establish a pattern of movement for INUSAH, which would allow investigators to learn where

INUSAH typically spends time and help law enforcement effect INUSAH’s arrest.
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 7 of 12 PagelD #: 21

APPLICABLE CELLULAR TECHNOLOGY

26. In my training and experience, | have learned that the TELEPHONE
SERVICE PROVIDER is a company that provides cellular communications service to the
general public. Ialso know that providers of cellular telephone service have technical
capabilities that allow them to collect and generate information: (1) about the locations of the
cellular telephones to which theyprovide service, including E-911 Phase II data, also known as
GPS data or latitude-longitude data; and (2) cell-site data, also known as “tower/face
information” or cell tower/sector records. E-911Phase II data provides relatively precise location
information about the cellular telephone itself, either via GPS tracking technology built into the
phone or by triangulating on the device’s signal using data from several of the provider's cell
towers. Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific
geographic areas) that received a radio signal from the cellular telephone and, in some cases, the
“sector” (i.e., faces of the towers) to which the telephone connected. These towers are often a
half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not necessarily serve every call made
to or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase II
data.

27. Based on my training and experience, I know that TELEPHONE
SERVICE PROVIDER can collect E-911 Phase II data about the location of the TARGET
CELL PHONE, including by initiating a signal to determine the location of the TARGET CELL
PHONE on TELEPHONE SERVICE PROVIDER’s network or with such otherreference points
as may be reasonably available.

28. Based on my training and experience, 1 know that TELEPHONE
SERVICE PROVIDER can collect cell-site data about the TARGET CELL PHONE. Based on

my training and experience, | know that for each communication a cellular device makes, its

 
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 8 of 12 PagelD #: 22

wireless service provider can typically determine: (1) the date and time of the communication;
(2) the telephone numbers involved, if any; (3) the cell tower to which the customer connected
at the beginning of the communication; (4) the cell tower to which the customer connected at
the end of the communication; and (5) the duration of the communication. | also know that
wireless providers such as TELEPHONE SERVICE PROVIDER typically collect and retain
cell-site data pertaining to cellular devices to which they provide service in their normal course
of business in order to use this information for various business-related purposes.

29. Based on my training and experience, I know that each cellular device has one or
more unique identifiers embedded inside it. Depending on the cellular network and the device,
the embedded unique identifiers for a cellular device could take several different forms,
including an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number
(“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a
Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), an International
Mobile Subscriber Identifier (““IMSI”), or an International Mobile Equipment Identity (“IMEI”).
The unique identifiers—as transmitted from a cellular device to a cellular antenna or tower—
can be recorded by pen/trap devices and indicate the identity of the cellular device making the
communication without revealing the communication’s content.

30. Based on my training and experience, I know that wireless providers such
as the TELEPHONE SERVICE PROVIDER typically collect and retain information about their
subscribers in their normal course of business. This information can include basic personal
information about the subscriber, such as name and address, and the method(s) of payment (such
as credit card account number) provided by the subscriber to pay for wireless communication
service. | also know that wireless providers such as the TELEPHONE SERVICE PROVIDER
typically collect and retain information about their subscribers’ use of the wireless service, such

as records about calls or other communications sent or received by a particular device and other

 
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 9 of 12 PagelD #: 23

transactional records, in their normal course of business. In my training and experience,
this information may constitute evidence of the crimes under investigation because the
information can be used to identify the TARGET CELL PHONE’s user or users and may assist
in the identification of co-conspirators and/or victims.

31. To facilitate execution of the requested CSS warrant, law enforcement may
use an investigative device or devices capable of broadcasting signals that will be received by
the TARGET CELL PHONE or receiving signals from nearby cellular devices, including the
TARGET CELL PHONE. Such a device may function in some respects like a cellular tower,
except that it will not be connected to the cellular network and cannot be used by a cell phone to
communicate with others. The device may send a signal to the TARGET CELL PHONE and
thereby prompt it to send signals that include the unique identifiers of the device. Law
enforcement may monitor the signals broadcast by the TARGET CELL PHONE and use that
information to determine the TARGET CELL PHONE’s location, even if it is located inside a
house, apartment, or other building.

32. The investigative device may interrupt cellular service of phone or other cellular
devices within its immediate vicinity. Any service disruption to non-target devices will be brief
and temporary, and all operations will attempt to limit the interference with such devices. In
order to connect with the TARGET CELL PHONE, the device may briefly exchange signals
with all phones or other cellular devices in its vicinity. These signals may include cell phone
identifiers. The device will not complete a connection with cellular devices determined not to
be the TARGET CELL PHONE, and law enforcement will limit collection of information from
devices other than the TARGET CELL PHONE. To the extent that any information from a
cellular device other than the TARGET CELL PHONE is collected by the law enforcement
device, law enforcement will delete that information and will make no investigative use of it

absent further order of the court, other than distinguishing the TARGET CELL PHONE from
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 10 of 12 PagelD #: 24

all other cellular devices. The Secret Service considers further details than those stated
immediately above about CSS technology to be law enforcement sensitive; that is, disclosure of

those details could be used by adversaries of law enforcement to thwart law enforcement efforts.

33. The execution of this warrant will not result in the seizure of any tangible
property or any wire or electronic communication (as defined in 18 U.S.C. § 2510). To the extent
that the warrant authorizes the seizure of any stored wire or electronic information, that seizure is

expressly authorized by 18 U.S.C. § 2703(c)(1)(A).

 

34, | Based on the foregoing, I request that the Court issue the proposed Search
Warrant and orders, pursuant to 18 U.S.C. § 2703(c), 18 U.S.C. § 3122 and Federal Rule of
Criminal Procedure 41.

35.  T also request that the Court direct the specified electronic service providers to
furnish the government all information, facilities, and technical assistance necessary to
accomplish the collection of the information described in Attachment B-1 unobtrusively and
with a minimum of interference with services, including by initiating signals to determine the
location of the TARGET CELL PHONE on their respective networks, and at such intervals and
times as directed by the government. The government will compensate the electronic service
providers for reasonable expenses incurred in furnishing such facilities or assistance.

36. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of
Criminal Procedure 41(£)(3), that the Court authorize the officer executing the warrant to delay
notice until 30 days after the collection authorized by the warrant has been completed. There is
reasonable cause to believe that providing immediate notification of the warrant may have an
adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber

or user of the TARGET CELL PHONE would seriously jeopardize the ongoing investigation,

 

 
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 11 of 12 PagelD #: 25

as such a disclosure would give that person an opportunity to destroy evidence, change patterns
of behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As
further specified in Attachment B-1, which is incorporated into the warrant, the proposed search
warrant does not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).
Moreover, to the extent that the warrant authorizes the seizure of any wire or electronic
communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,
there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C. §
3103a(b)(2).

37. 1 further request that the Court direct the TELEPHONE SERVICE
PROVIDER to disclose to the government any information described in Attachment B-1 that is
within the possession, custody, or control of the TELEPHONE SERVICE PROVIDER. I also
request that the Court direct the TELEPHONE SERVICE PROVIDER to furnish the
government all information, facilities, and technical assistance necessary to accomplish the
collection of the information described in Attachment B-1 unobtrusively and with a minimum
of interference with services of the TELEPHONE SERVICE PROVIDER, including by initiating
a signal to determine the location of the TARGET CELL PHONE on the network of the
TELEPHONE SERVICE PROVIDER or with such other reference points as may be reasonably
available, and at such intervals and times directed by the government. The government shall
reasonably compensate the TELEPHONE SERVICE PROVIDER for reasonable expenses
incurred in furnishing such facilities or assistance.

38. I further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate the TARGET CELL PHONE outside of

daytime hours.

 
Case 3:21-mj-00057 Document 5-1 Filed 06/09/21 Page 12 of 12 PagelD #: 26

Respectfully submitted,

C Lh. a aM. oo

JEREMY YHOMPSON ~
TASK FORCE OFFICER
UNITED STATES SECRET SERVICE

Subscribed and sworn-to by the Affiant telephonically in accordance with the procedures of .

une °
Rule 4.1 of the Federal Rules of Criminal Procedure, on nd | ;

CHERYLA,EIFERT  —~+)
UNITED STATES MAGISTRATE JUDGE
SOUTHER DISTRICT OF WEST VIRGINIA
| }
\ J

2021.

 

 
